PER CURIAM:
Claimant brought this action to recover $98.57 for damage to a tire on his automobile which occurred when the tire struck, a jagged edge of pavement on W.Va. Route 60 at Rand, West Virginia. Claimant testified that he was proceeding west on W.Va. Route 60 on March 13, 1990, when an oncoming vehicle crossed the centerline into his lane of travel. Claimant drove to the right to avoid the oncoming vehicle at which point the tire of his automobile struck the jagged edge of pavement.
*86The Court is of the opinion that respondent had constructive notice of this defect. U.S. Route 60 is a heavily traveled main artery in Kanawha County. Claimant was placed in the position of having to proceed to the right. The edge of the highway was not property maintained. The Court finds respondent was negligent in its maintenance of this portion of the highway. For this reason, the Court makes an award tot he claimant in the amount of $98.57.
Award of $98.57.